                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03693-NRN

BRIAN TUCKER,

Plaintiff,

v.

ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,

Defendant.


                                ORDER ON
             DEFENDANT’S MOTION TO EXCLUDE PLAINTIFF’S EXPERT
                     MICHAEL J. ROSENBERG (Dkt. #35)


N. REID NEUREITER
United States Magistrate Judge

        This matter comes before me on Defendant Allstate Property and Casualty

Insurance Company’s (“Allstate”) Motion to Exclude Plaintiff’s Expert (the “Motion to

Exclude”) (Dkt. #35), filed February 16, 2021. I heard argument on Allstate’s Motion to

Exclude on March 25, 2021. At the end of the hearing, I offered counsel for Allstate the

opportunity to depose Mr. Rosenberg and submit supplemental briefing in connection

with the Motion to Exclude. Allstate accepted my offer to depose Mr. Rosenberg and

submit supplemental briefing. See Dkt. #56 and #56-2 (Brief in Support of Motion to

Exclude, including portions of Rosenberg Transcript, filed May 17, 2021). On May 27,

2021, Plaintiff Brian Tucker filed a supplemental response brief in opposition to the

Motion to Exclude. See Dkt. #57.
       To establish that an insurance company acted in bad faith, “the insured must

show that a reasonable insurer under the circumstances would have paid or otherwise

settled the third-party claim.” Goodson v. Am. Standard Ins. Co., 89 P.3d 409, 415

(Colo. 2004). The reasonableness of an insurer’s conduct is “determined objectively,

based on proof of industry standards.” Id. Thus, the jury in this case will be tasked with

deciding whether Allstate’s actions were reasonable based on standards that govern the

insurance industry. Mr. Rosenberg is being put forth as an expert in the insurance

industry to testify on the reasonableness of Allstate’s conduct based on insurance

industry standards.

       Having reviewed all the relevant material, including Mr. Rosenberg’s expert

opinion and cited portions of his deposition, Allstate’s Motion to Exclude will be

DENIED.

       Standard for Admissibility (and Exclusion) of an Expert Opinion

       A witness who possesses sufficient knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise if: (a) the specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in

issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the

product of reliable principles and methods; and (d) the expert has reliably applied the

methodology to the facts of the case. Fed. R. Evid. 702. A court has broad discretion “to

determine reliability in light of the particular facts and circumstances of the particular

case.” United States v. Velarde, 214 F.3d 1204, 1208–09 (10th Cir. 2000).

       The proponent of the expert testimony bears the burden of proving the

foundational requirements of Rule 702 by a preponderance of the evidence. United



                                              2
States v. Crabbe, 556 F. Supp. 2d 1217, 1220–21 (D. Colo. 2008) (citations omitted);

Daubert v. Merrell Dow Pharms, Inc., 509 U.S. 579, 592 n.10 (1993). Although Daubert

dealt with scientific testimony, a court’s gatekeeping function to ensure that expert

testimony is both relevant and reliable extends to all expert testimony. Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S. 137, 147 (1999).

       In the Tenth Circuit, the Rule 702 analysis has two steps: I first determine (1)

whether the expert is qualified to render the proffered opinion; and then (2) whether the

opinion itself is reliable. Crabbe, 556 F. Supp. 2d at 1221. A court acts within its

discretion for excluding experts who “pick and choose” from the factual landscape, Lust

By and Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 596 (9th Cir. 1996); who

offers an opinion “that fails to explain information that otherwise would tend to cast

doubt” on the conclusion, In re Rezulin Prod. Liab. Litig., 369 F. Supp. 2d 398, 425

(S.D.N.Y. 2005); or who make assertions which are plainly contradictory to the record.

Kumho, 526 U.S. at 154 (upholding trial court’s findings of faulty factual predicate for

opinion that “the tire before [the expert] had not been abused despite some evidence of

the presence of the very signs for which he looked (and two punctures)”).

       I have broad latitude in deciding both how to measure reliability and whether the

proposed testimony is in fact reliable. Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1243

(10th Cir. 2000). If an expert’s testimony is reliable, the trial court must then evaluate

whether the testimony will assist the trier of fact. U.S. v. Rodriguez-Felix, 450 F.3d

1117, 1122–23 (10th Cir. 2006). Three nonexclusive factors guide this analysis: (1)

whether the testimony is relevant; (2) whether it is within the jury’s common knowledge

and experience; and (3) whether it will usurp the jury’s role of evaluating witness



                                              3
credibility. Id. “In essence, the question is whether the reasoning or methodology

properly can be applied to the facts in issue.” Id. (quotation omitted). “[A]s long as a

logical basis exists for an expert’s opinion . . . the weaknesses in the underpinnings of

the opinion[] go to weight and not the admissibility of the testimony.” Compton v. Subaru

of Am., Inc., 82 F.3d 1513, 1518 (10th Cir. 1996) (overruled on other grounds); Mitchell

v. Gencorp Inc., 165 F.3d 778, 781 (10th Cir. 1999) (plaintiff need not prove that expert

is indisputably correct to get past a Rule 702 challenge). Ultimately, excluding expert

testimony is the exception rather than the rule. Fed. R. Evid. 702 advisory committee’s

notes.

         On the issue of an expert opining on the law, the Tenth Circuit has held that “a

witness may refer to the law in expressing an opinion” or “aid the jury in understanding

the facts in evidence even though reference to those facts is couched in legal terms.”

Specht v. Jensen, 853 F.2d 805, 809 (10th Cir. 1988). However, witness testimony that

aims to “direct the jury’s understanding of the legal standards upon which [its] verdict

must be based” improperly usurps the role of the trial judge and is therefore

inadmissible. Id. Thus, opinions that merely rephrase the legal standard under Colo.

Rev. Stat. § 10-3-1115 and express the expert’s beliefs as to the legal rights and

obligations of the parties are not admissible because they do nothing but usurp the role

of the judge and are not helpful to the jury. TBL Collectibles, Inc. v. Owners Ins. Co.,

285 F.Supp.3d 1170, 1184 (D. Colo. 2018). Although an expert may refer to the law in

stating opinions, he may not “define the legal parameters within which the jury must

exercise its fact-finding function.” Id. (quoting Specht, 853 F.3d at 809). This is a subtle

distinction, but per Chief Judge Brimmer’s decision in TBL Collectibles, it appears that



                                              4
while an expert may not merely rephrase the determinative legal standard in a case, an

expert may illustrate what constitutes “reasonable” conduct in the insurance industry by

reference to statutory and regulatory provisions that are not conclusive of liability. Id.

(citing Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1017 (9th Cir.

2004)).

       Application to the Instant Case

       Mr. Rosenberg’s expert report is 38 single-spaced pages long. It is divided into

several separate sections. From pages 2 through 25 of his report, Mr. Rosenberg

recites the documents and facts he reviewed and relies upon for his opinion. This is a

roughly chronological recitation of entries from the Allstate claim file, including excerpts

of certain entries and copies of correspondence between the various Allstate adjusters

involved in the matter and Plaintiff’s counsel.

       Pages 25 through 31 of Mr. Rosenberg’s report recite his understanding of the

general “governing standards” for an insurance company’s duty of good faith and fair

dealing, including a discussion of standards developed through case law and statute,

and industry-wide standards as reflected in Allstate’s Casualty Claim Handling Manual

and as acknowledged by Allstate in deposition.

       Pages 31 through 34 provide a general overview of Mr. Rosenberg’s

understanding of general principles relating to uninsured and underinsured motorist

insurance coverage, including the duty of the insurer to conduct a good-faith

investigation of the accident that caused the insured’s injury. Pages 34 through 36 cover

the principles of estoppel, waiver, and the duty to cooperate.




                                              5
       And finally, pages 36 through 38 contain the summary of Mr. Rosenberg’s

opinions. His general overarching opinion is that industry standards required Allstate to

have conducted a “reasonable investigation into the salient facts,” which should have

included, at minimum, a thoughtful and unbiased review of the medical records and

opinions of treating physicians and specially retained experts. Dkt. #35-1 at 36. Based

on his review of the case, Mr. Rosenberg opines that that did not happen. Mr.

Rosenberg identifies 23 separate issues with Allstate’s claims handling in this case,

which lead to his ultimate conclusion that Allstate’s investigation and evaluation of Mr.

Tucker’s claim for UIM benefits “falls far below industry standards and norms applicable

to first-party insurance claims.” Id. These issues range from “(2) failing to speak or

request to speak to Mr. Tucker’s treating care providers and specially retained experts .

. . ;” “(5) engaging in what amounts to the unauthorized practice of medicine, reducing

Mr. Tucker’s medical bills without having consulted with a physician, obtained an IME,

or a medical records review;” “(14) failing to consult with any medical professionals

about Mr. Tucker’s injuries prior to denying benefits and prior to suit having been filed;”

“(17) failing to respond substantively to communications from Mr. Tucker’s counsel

respecting the merits of the claim;” “(18) relying on a cervical MRI to discount a nerve

injury;” to “(22) placing the onus on Mr. Tucker to essentially adjust his own claim by

failing to proactively seek out the information required for a fair evaluation.” Id. at 36–37.

Mr. Rosenberg’s final complaint, which is essentially his overarching opinion, is that “in

general,” Allstate conducted “what amounted to an incomplete, inadequate and one-

sided/biased investigation in which the insurer looked for and gave greater weight to




                                              6
evidence it claimed supported nonpayment than it gave to evidence supporting

payment.” Id. at 37.

       Mr. Rosenberg also opines that Allstate violated several statutory rules, including

provisions of the Unfair Claims Settlement Practices Act, Colo. Rev. Stat. § 10-3-

1104(1)(h) (“UCSPA”), by, among other things, compelling Mr. Tucker to “institute

litigation to recover amounts due under an insurance policy by offering substantially less

than the amounts ultimately recovered in actions brought by such insureds” and “[f]ailing

to promptly provide a reasonable explanation of the basis in the insurance policy in

relation to the facts or applicable law for denial of a claim or for the offer of a

compromise settlement.” Id.

       There is no challenge to Mr. Rosenberg’s Qualifications.

       There is no challenge to Mr. Rosenberg’s qualifications to speak as an expert on

issues of insurance bad faith. Mr. Rosenberg is a 1996 graduate of the University of

Denver’s law school. He was a law clerk for a judge on the Colorado Court of Appeals.

He had prosecuted numerous bad faith cases against insurers for the past 25 years. He

has also defended and consulted with various insurers who have been accused of bad

faith during the same period. He has litigated both first-party and third-party bad faith

actions through trial and appeal. He has been endorsed as an insurance bad faith

expert a number of times and has testified at trial in both state and federal court in

cases where he has been disclosed as an expert. His qualifications to express opinions

in the areas of insurance bad faith have never been the subject of any successful

challenge. See Dkt. #35-1 at 1–2.




                                               7
       Defendant’s Arguments to Exclude Mr. Rosenberg’s Opinions

       Allstate’s primary argument is that Mr. Rosenberg’s opinions are unreliable

because he relies on facts that do not exist, or cherry-picks certain facts to the exclusion

of others, and fails to apply the required intellectual rigor. See Dkt. #35 at 3–4. Allstate

cites Brown v. Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 773 (7th Cir. 2014), and

E.E.O.C. v. Freeman, 778 F.3d 463, 467 (4th Cir. 2015), in support of the proposition

that expert opinions may be excluded where excessive numbers of factual mistakes and

omissions in the analysis render the opinion so unreliable that it cannot be allowed to go

before the jury. Allstate argues that the requirement of “sufficient intellectual rigor”

necessarily requires “getting the facts of the controversy correct.” Id. at 7.

       Allstate also argues that Mr. Rosenberg’s opinions should be excluded because

they are untethered to any specific identifiable industry standard. Id. at 7–9. As an

example, Allstate points to Mr. Rosenberg’s criticism of Allstate’s use of Colossus—a

software program used by Allstate’s adjusters—and the absence of any discussion

regarding industry standards applicable to software programs. Allstate says there is no

explanation or factual basis for Mr. Rosenberg’s conclusory opinion that Allstate’s use of

computer software programs in the adjustment process is an act of bad faith. Id. at 7.

       In Allstate’s view, Mr. Rosenberg “simply plans on telling the jury his view of the

evidence and why the jury should agree with him.” Id. at 9. Allstate argues that this

approach, without any citation to actual industry standards, is unhelpful because it

would usurp the province of the jury “by telling it what result should be reached.” Id.

       Allstate also argues that Mr. Rosenberg’s opinions that Allstate violated several

sections of the UCSPA, codified at Colo. Rev. Stat. § 10-3-1104(1)(h), similarly should



                                              8
be stricken because (1) it is improper for an expert to determine who violated or

complied with the law; and (2) Mr. Rosenberg’s opinion omits the statutory requirement

that a violation of the UCSPA must be willful. Id. at 10.

       Overall, Allstate complains that Mr. Rosenberg’s report is an “impermissible

attempt” at “surrogate advocacy,” where his expert report is really nothing more than a

“surrogate” brief, duplicating and reinforcing arguments that should be, at most,

arguments of counsel. Per Allstate, Mr. Rosenberg’s list of opinions are simple

conclusions, without any explanation of the methodology or data Mr. Rosenberg relied

upon in reaching them. Allstate argues that the “Opinions” section of Mr. Rosenberg’s

report is nothing more than arguments and a presentation of a theory of the case—

which is the role of the attorney, not the expert. Id. at 14.

       In the Supplemental Brief in Support of its Motion to Exclude, filed after taking

Mr. Rosenberg’s deposition, Allstate also argues that, because Mr. Rosenberg admitted

in deposition that a number of the enumerated practices had no effect on the outcome

of the claim, that those criticisms are irrelevant and should not be admitted for that

reason. See Dkt. #56 at 3–4.

       In seeking to exclude Mr. Rosenberg’s opinions, Allstate relies in large part on

the case of Anderson v. Am. Nat’l Prop. and Cas. Co., Civ. No. 17-cv-03016-KMT, 2020

WL 406077 (D. Colo. Jan. 23. 2020). In Anderson, Judge Kathleen M. Tafoya was

deciding a motion for summary judgment in an insurance bad faith case. Mr. Rosenberg

had been retained by the plaintiff in that case too and offered a similar “laundry” list of

twenty-eight enumerated opinions, all purportedly in support of the conclusion that the

defendant insurer had failed to meet pertinent industry standards and had acted without



                                              9
a reasonable basis. Allstate in this case repeats many of the criticisms that Judge

Tafoya made in Anderson with respect to Mr. Rosenberg’s expert opinion—that the

opinions were conclusory and not undergirded with citation to record evidence (2020

WL 606077, at *9); that a number of the opinions emphasized what Mr. Rosenberg

might have thought would be “preferable or “ideal,” but none of which were industry

standards or norms with respect to the investigation of a claim (id. at *10); and that a

number of Mr. Rosenberg’s enumerated opinions were “irrelevant” given that Mr.

Rosenberg himself admitted that the plaintiff was unaffected and unharmed by the

insurer’s alleged failures (id. at 11). While Judge Tafoya was not directly deciding the

admissibility of Mr. Rosenberg’s expert opinion, she necessarily found that the opinion

was inadmissible to show non-conformance with industry standards when, in granting

summary judgment, she found no admissible evidence brought forth as part of the

summary judgment record upon which a reasonable juror could rely to find that the

insurer lacked a reasonable basis in support of its valuation of the insurance claim. Id.

at *12. Ultimately, Judge Tafoya granted summary judgment on the Anderson plaintiff’s

statutory and common law bad faith claims, while allowing the breach of contract claim

to go forward. Id. at 15.

       Analysis

       As an initial matter, I agree with Judge Marcia S. Krieger’s statement regarding

the lack of utility in attacking, in the context of a Rule 702 challenge, an expert’s report

on a line-by-line basis:

       [T]he Court pauses to observe that a line-by-line exegesis of the opposing
       expert’s report is not a particularly effective method for bringing a Rule 702
       challenge. Most expert reports are simply disclosure tools, not the script by
       which an expert will testify at trial. Not every statement made in an expert’s


                                             10
       report will be uttered at trial, and frequently they contain offhand remarks,
       asides, explanations of methodology, facts that the expert has derived from
       other sources or simply assumed, and even arguments, little of which may
       actually be offered for admission at trial.

Clifton v. State Farm Mut. Auto. Ins. Co., 18-cv-01231-MSK-STV, 2021 WL 1100403, at

*2, (D. Colo. March 23, 2201). Judge Krieger notes that it is essential for a party

challenging a potential expert’s testimony under Rule 702 “to vigorously sift an expert’s

report to separate the wheat—the expert’s actual opinions—from the remaining chaff.”

Id. Judge Krieger also wisely counsels that “objections that do not invoke the relatively

narrow grounds of Rule 702 invariably result in denial of a motion with leave to raise

non-Rule 702 objections at an appropriate time before or during trial.” Id.

       As to the specifics of Mr. Rosenberg’s opinions and the underlying basis for

those opinions, I find that for purposes of Rule 702 admissibility, Mr. Rosenberg has

sufficiently articulated the factual bases for his opinions. To the extent that Allstate is

arguing that Mr. Rosenberg’s opinions are unreliable because he “relies on facts that do

not exist,” or “cherry-picks certain facts to the exclusion of others,” I believe that there is

sufficient room for argument about the facts in this case that the jury will be able to

determine whether certain alleged events on which the expert’s opinion is based

occurred or not. The alleged factual errors are not so egregious as to preclude Mr.

Rosenberg from testifying. At trial, Allstate will be able to cross-examine Mr. Rosenberg

with respect to the facts forming the bases for his opinions, and the jury can decide

whether the opinions are based on facts that have been proved.

       For example, there is apparently a dispute about whether Allstate asked more

than once for medical authorizations from the Plaintiff. Plaintiff’s position is that there is

no evidence that Plaintiff received a letter requesting medical authorization dated


                                              11
February 19, 2019. As long as the facts are disputed, an expert is entitled to rely on the

version of the facts that Plaintiff believes it can prove. Allstate also says that Mr.

Rosenberg relies on the fact that Allstate closed a P.O. Box, without advising Plaintiff’s

counsel, so a demand sent to Allstate on June 3, 2019 was never received or

responded to. Allstate maintains there is “no evidence in the record supporting that

factual conclusion.” Plaintiff, for his part, points to a letter dated July 2, 2019 stating

Allstate closed (without notice) the P.O. Box where Plaintiff’s demand had been sent.

This issue is obviously disputed and the jury can decide what happened.

       On the issue of whether Allstate disclosed its Mitchell Decision Point or Colossus

reports in this litigation, Mr. Rosenberg’s report reflects his originally mistaken belief that

Allstate never disclosed those reports. At his deposition, Mr. Rosenberg recognized his

error on this point. Allstate will be free to cross-examine on this issue and argue to the

jury that Mr. Rosenberg’s opinions should be discounted because of alleged factual

mistakes. As Chief Judge Brimmer has noted, “Although the accuracy of the facts and

assumptions underlying an expert opinion may impact the reliability of that opinion . . .

the accuracy of the facts themselves is an issue more appropriately reserved for trial.”

TBL Collectibles, 285 F. Supp. 3d at 1187.

       I come to the same conclusion regarding the criticism of Mr. Rosenberg’s report

that many of the opinions about particular practices are “irrelevant” because a change in

the practice would not have had an effect on the outcome of the claim. See Dkt. #56 at

3–4 (arguing that Mr. Rosenberg admitted that certain practices, such as failing to

accept medical bills at face value, or reducing medical bills without consulting with a

physician, or providing the adjuster with insufficient authority and failing to supervise



                                               12
him, are “irrelevant” because they had no effect on the outcome of the claim). Allstate

argues that if any opinion can be removed and “nothing changes” then the opinion is not

relevant or helpful.

       I disagree. The fact that Mr. Rosenberg has identified so many arguably dubious

practices by Allstate that the elimination of any one of those practices would not have

changed the outcome of the claim does not mean that the opinion related to each

disputed practice is irrelevant. The jury may find that some of the practices identified by

Mr. Rosenberg did not occur, but others did. The jury similarly may find that enough of

the practices did occur to return a finding that Allstate, as a whole, acted in bad faith.

       As to the criticism that Mr. Rosenberg failed to identify specific industry

standards, I find that Mr. Rosenberg’s report does identify certain industry standards on

which Mr. Rosenberg’s ultimate opinion of bad faith is based, including standards

developed through case law and statute. See Dkt. #57-2 at 26-30 (industry-wide

standards acknowledged by Allstate in deposition); 30-31 (industry standards as

reflected in Allstate’s Casualty Claim Handling Manual).

       Mr. Rosenberg’s general opinion is the following:

       [That the ultimate determination of claim value] should have occurred
       following and as part of a reasonable investigation into the salient facts,
       which should have included, at minimum, a thoughtful and unbiased review
       of the medical records and the opinions of Mr. Tucker’s treating providers
       (e.g., Dr. Trainor, Dr. Bainbridge and Dr. Miller) and specially-retained
       experts (e.g., Dr. Leach and Mark Guilford), consideration of liability
       aggravators (e.g., high speed collision causing significant property
       damage), some analysis of the intrinsic biases and sympathies at issue in
       the particular case (healthy middle-aged man with no significant pre-
       existing injuries who suffered a permanent occipital nerve injury) and how
       they might drive the size of a jury’s award should the parties not be able to
       resolve the claims amicably without litigation. From a review of the record
       in this case, it appears devoid of evidence suggesting that Allstate did any
       of these things as part of its investigation.


                                             13
Dkt. #57-2 at 36. Mr. Rosenberg’s list of 23 complaints about Allstate’s conduct, rather

than being viewed as separate opinions, instead should be viewed as the foundation for

his overarching opinion that Allstate, overall, failed to adequately and fairly investigate

the claim. Allstate’s effort to categorize each of these 23 enumerated complaints as a

separate opinion, each one requiring its own supporting evidence of an industry

standard, is misplaced. As Mr. Rosenberg explained in his deposition when pressed

about whether each of these actions by Allstate was or was not consistent with any

particular industry standard,

       I can’t say it’s a common practice or uncommon practice. Whether it is,
       again, these bullet points or these enumerated sections that I’ve got in here,
       these are designed to serve as examples of things that I’m seeing when you
       look at them all in their totality as you’re supposed to to [sic] assess, you
       know - - try to assess objectively the – the insurance company’s handling
       of a claim, you know, these are examples that collectively looking at it, it –
       that when you add them all up, you know, it supports the ultimate opinion
       that I have, which is that I didn’t find the claim handling here to comport with
       industry standards.

Dkt. #56-2 at 12.

       According to Mr. Rosenberg, whether a particular investigative technique should

or should not be used in any particular claim needs to be looked at on “a case-by-case

type of basis.” Id at 11. For example, in some cases, depending on the facts, it might be

appropriate for an adjuster to simply look at the medical records themselves; in other

cases, “it may be absolutely necessary to go and try to clear something up with a

treating provider.” Id.

       I find that Mr. Rosenberg’s articulation of an overarching standard, and specific

examples of how Allstate allegedly violated that standard, is consistent with the type of

expert testimony that has been admitted in this type of case. See, e.g., Peiffer v. State


                                             14
Farm Mut. Auto. Ins. Co., 940 P.2d 967, 971 (Colo. App. 1996) (affirming admittance of

insurance expert’s testimony in bad faith case where expert opined that insurer had

violated several provisions of the UCSPA when it denied the plaintiff’s claim, and

testimony related to the facts of the insurer’s conduct in light of the provisions of the

UCSPA and applicable insurance industry standards).

       As to Allstate’s reliance on Judge Tafoya’s decision in Anderson as a basis for

excluding Mr. Rosenberg’s expert opinion in this case, I find the two circumstances

distinguishable. As noted, Judge Tafoya was making a summary judgment

determination, while I am deciding the question of the threshold admissibility of an

expert opinion. I also find that in this case, unlike in Anderson, Mr. Rosenberg has

sufficiently linked his opinions to certain industry standards.

       Conclusion

       For the foregoing reasons, I find that portions of Mr. Rosenberg’s proposed

expert opinion will help the jury to understand the evidence and determine facts in

issue; that the proposed testimony is based on sufficient facts; and that the proposed

testimony is the product of reliable principles and methods reliably applied. See Fed. R.

Evid. 702. Allstate’s Motion to Exclude will be denied.

       This said, at trial, I will be policing carefully all expert testimony to ensure that the

expert, in presenting opinions to the jury, is not crossing the sometimes-blurry line

between referring to statutes and regulations as illustrative of what constitutes

“reasonable conduct,” and the expression of the expert’s beliefs as to the legal rights

and obligations of the parties. The latter expression of the expert’s beliefs is not

admissible because such testimony usurps the Court’s function. TBL Collectibles, 285



                                              15
F.Supp.3d at 1184; see also King v. Allstate Ins. Co., 11-cv-00103-WJM-BNB, 2013 WL

3943607, at *5 (D. Colo. July 31, 2013) (“However, the Court sees a difference

between, on the one hand, [the expert] testifying about the holding in a particular case

and applying the rule of that case to the facts at issue here and, on the other hand, [the

expert] testifying about his understanding of the law and how it impacts his

understanding of the standards that govern the insurance industry. The Court will permit

testimony which resembles the latter; the former is impermissible.”); Peiffer, 940 P.2d at

971 (while “an expert witness [in bad faith case] should not dictate the law that the jury

should apply, an expert witness is permitted, in the trial court’s discretion, to refer to the

facts of the case in legal terms”). Thus, this ruling is without prejudice to the right of

counsel for Allstate to reassert objections at trial if the testimony being elicited appears

to be crossing this line.

       I am also inclined, prior to the presentation of any such expert testimony, to give

the jury a limiting instruction, similar to that given in the King v. Allstate case. In that

case, Judge William J. Martinez said he would deliver an instruction that will “make

clear that the Court will instruct the jury on the law and, to the extent that [the expert’s]

testimony differs from the Court’s instructions, the jury must credit the Court’s

instructions over such testimony.” 2013 WL 3943607, at *5. The instruction also

“inform[ed] the jurors that they may give [the expert’s] testimony whatever weight they

deem appropriate, and that they are the ultimate finders of fact in this case.” Id. The

parties should work together to attempt to stipulate to a proposed limiting instruction and

should include such stipulated instruction in their set of instructions. To the extent that




                                               16
the parties are not able to reach a stipulation, the Court will accept competing proposed

limiting instructions.



Dated:         July 6, 2021
               Denver, Colorado                 N. Reid Neureiter
                                                United States Magistrate Judge




                                           17
